Exhibit 10.1

20120626 – EXECUTION COPY     Agreement Reference Number L126670

 

  PATENT ASSIGNMENT AGREEMENT (“Agreement”) with an Effective Time & Date as
defined below, between INTERNATIONAL BUSINESS MACHINES CORPORATION, a New York
corporation (“IBM”), and ULTRATECH (“BUYER”), a Delaware corporation.

WHEREAS, IBM has the right to assign its interest in the Assigned Patents as
defined below; and

WHEREAS, subject to the reservation by IBM of certain rights, IBM desires to
assign its ownership interest in the Assigned Patents and BUYER desires to
acquire such ownership interest in the Assigned Patents;

Now therefore, in consideration of the premises and mutual covenants herein
contained, IBM and BUYER agree as follows:

Section 1.     Assignment

1.1 Subject to all rights granted to others prior to the Effective Time & Date,
to IBM’s reservation of rights set forth in Section 2, and to the terms in
Section 3.1, IBM sells, transfers and assigns to BUYER on the Effective Time &
Date all right, title and interest in and to the Assigned Patents and Exhibit J
Patents that IBM has as of the Effective Time & Date, including the right to sue
for injunctive relief and damages for infringement of any of the Assigned
Patents, including, but not limited to, any damages for past infringement
accruing prior to the Effective Time & Date.

1.2 Except as expressly set forth in this section, BUYER shall be solely
responsible for all actions and all costs whatsoever, including but not limited
to taxes, attorneys’ fees and patent office fees in any jurisdiction, associated
with the perfection of the BUYER’s right, title, and interest in and to each
Assigned Patent and recordation thereof.

With respect to the Assigned Patents that are pending or issued in the United
States, on the Effective Time & Date, IBM shall deliver to BUYER via facsimile a
copy of an executed document having the form and substance of Exhibit D and its
referenced Exhibits A and C (attached hereto and also titled Exhibits A and C,
respectively),. IBM’s execution of such documents and their timely delivery to
BUYER shall fully satisfy IBM’s obligations under this Section 1.2 with respect
to Assigned Patents that are pending or issued in the United States.

With respect to the Assigned Patents that are pending or issued outside the
United States, upon BUYER’s written request and at BUYER’s expense based on
IBM’s then-current rate schedule for the applicable personnel involved, IBM
shall execute all documents and instruments prepared by BUYER, and shall do all
lawful acts, in each case as may be reasonably necessary to perfect BUYER’s
right, title, and interest in and to such Assigned Patents and recordation
thereof, provided that, not later than ninety (90) days after the Effective
Time & Date and not later than fifteen (15) days prior to BUYER’s expected date
of recordation, BUYER shall provide IBM with any documents requiring IBM’s
signature, suitable for recording, having terms and conditions acceptable to IBM
and substantially similar to Exhibit D except for any additional or different
terms and conditions that would be legally necessary in patent assignments of
the local jurisdiction. BUYER shall provide IBM with an English translation of
each such document concurrently therewith.

1.3 BUYER shall be solely responsible for all actions and all costs, including
attorneys’ fees and patent office fees in any jurisdiction, having a Due Date on
or after the Effective Time & Date and associated with: (i) maintaining the
enforceability of any of the Assigned Patents and Exhibit J Patents (if any); or
(ii) further prosecution of any of the Assigned Patents and Exhibit J Patents,
IBM inventors of the Assigned Patents and Exhibit J Patents shall not be
obligated to assist in prosecution or maintenance of the Assigned Patents or

 

1 of 23



--------------------------------------------------------------------------------

Exhibit J Paents or to execute or have executed additional oaths or declarations
after the Effective Time & Date except as required to complete any Assigned
Patent Applications or Exhibit J Patents, if any, filed with missing parts.

1.4 Except with respect to the Assigned Patents and Exhibit J Patents as
expressly set forth in this Agreement, no license, immunity, ownership interest,
or other right is granted under this Agreement, either directly or by
implication, estoppel, or otherwise.

1.5 Section 1.3 notwithstanding, the parties hereto acknowledge that any
prosecution of the Assigned Patent Applications and Exhibit J Patents after the
Effective Date may require the provision of assistance from employees of IBM who
are inventors for such applications (“IBM Inventors”). In the event BUYER wishes
for such IBM Inventors to provide such prosecution assistance, BUYER shall so
request and describe the requested assistance from IBM in writing. Provided any
such IBM Inventor is in possession of relevant information that is not otherwise
publicly available, and further provided any such IBM Inventor is still employed
by IBM at the time of such request, IBM will grant permission for such IBM
Inventors to cooperate with BUYER, on any Assigned Patent Application on which
such IBM Inventor is an inventor, at BUYER’s expense in accordance with IBM’s
then current rates for the engineering services of the IBM Inventors. The nature
of the consultations shall be limited to elaborations on the details the
inventor’s invention, the dates of invention, the extent of the involvement of
joint inventors (if any), the review of the specification and the claims for
accuracy and identification of prior art that may need to be disclosed to the
governmental office in which a given patent application has been filed (based on
relevant disclosure obligations). In no event shall such assistance extend to
matters that would require the IBM Inventors to take a position adverse to IBM’s
legal or business interests. IBM shall bear no responsibility for the accuracy
of any statements or information provided by IBM Inventors.

Section 2.     Reserved Rights

2.1 IBM reserves and retains for the benefit of itself and its Subsidiaries and
its and their successors and assigns, an irrevocable, nonexclusive, worldwide,
fully paid-up, royalty free, right and license under the Assigned Patents and
Exhibit J Patents, to make, have made, use, have used, import, have imported,
license, offer to sell, sell, lease, and otherwise transfer any product or
service, and to practice and have practiced any method. Such reserved right and
license includes the right to grant, without notice or accounting, sublicenses
and releases of the same or lesser scope to: (a) any entities that are on the
Effective Time & Date, or thereafter become, a Subsidiary of IBM or a Subsidiary
of one of IBM’s Subsidiaries, such sublicenses including the right of
sublicensed Subsidiaries to sublicense their Subsidiaries and surviving in the
event any such Subsidiary is Spun Out and ceases to be a Subsidiary of IBM;
(b) any third parties with respect to which IBM or any of its Subsidiaries has
or incurs a duty or obligation to grant or otherwise provide a license,
immunity, covenant not to sue, or similar right under any Assigned Patents and
Exhibit J Patents, where such duty or obligation is based upon any agreement
existing prior to the Effective Time & Date or upon any promise, representation,
conduct or action occurring prior to the Effective Time & Date, but only to the
extent necessary to meet the pre-existing duty or obligation; and (c) any third
parties to which, on or after the Effective Time & Date, IBM or any of its
Subsidiaries transfers a Non-Designated Product or a Designated Product where
the Designated Product has either:

a) been in existence at least 3 (three) years prior to any transfer of said
product line, service line or Subsidiary to a third party; or

b) .IBM has indemnified the third party against suit and IBM would be liable for
any cost, expenses, judgments, settlements or other remedy incurred by the third
party if sued by Ultratech.

2.2 IBM reserves and retains, for the benefit of itself and its Subsidiaries and
its and their successors and assigns, an irrevocable, nonexclusive, worldwide,
fully paid-up, royalty free right to grant third parties an immunity from suit
under each Assigned Patent and Exhibit J Patent, where: (a) the suit is based on
products

 

2 of 23



--------------------------------------------------------------------------------

or services provided by IBM or its Subsidiaries, or designees of IBM or its
Subsidiaries, (b) the suit is based on product or service designs created by IBM
or its Subsidiaries prior to the Effective Time & Date, (c) the suit is based on
product or service designs created by IBM or its Subsidiaries pursuant to an
agreement existing prior to the Effective Time & Date or (d)where such suit, if
brought by IBM, would breach a promise or covenant not to sue made by IBM prior
to the Effective Time & Date. Notwithstanding the foregoing, nothing in this
Section 2.2 shall limit in any way Section 2.1 of this agreement.

2.3 IBM reserves and retains, for the benefit of itself and its Subsidiaries and
its and their successors and assigns, all rights to past, present, and future
royalties and other consideration given or to be given in exchange for rights
with respect to any Assigned Patent or Exhibit J Patent arising or accruing
under agreements executed by IBM or IBM’s Subsidiaries prior to the Effective
Time & Date. IBM further reserves and retains all such royalties and other
consideration arising out of or accruing under any release, license, sublicense,
immunity or other right granted by IBM or its Subsidiaries pursuant to Sections
2.1, 2.2 and 2.6.

2.4 BUYER shall not interfere with: i) any contract or contractual relationship
between IBM and its Licensees in regard to the Assigned Patents and Exhibit J
Patents (but only with respect to those contracts and contractual relationships
which entitle the Licensee to the status of Licensee) or the receipt of any
right, or the performance of any duty or obligation, by or between IBM and its
Licensees in regard to the Assigned Patents and Exhibit J Patents (where such
right, duty or obligation exists as of the Agreement Date, or arises from any
rights retained by or granted to IBM hereunder) and (ii) any benefits that IBM
or any Licensee of IBM gains through such contract or contractual relationship,
the receipt of any right, or the performance of any duty and obligation
thereunder,

provided however, the assertion of a claim for infringement against a third
party for activity which is not licensed or otherwise immune under a contract or
contractual relationship pursuant to rights reserved by IBM hereunder shall be
deemed for purposes of this Section 2.4 (i) and (ii) not to be interference with
such contract or contractual relationship;

BUYER, for itself, its Subsidiaries, and its and their successors and assigns,
agrees not to challenge the validity and enforceability of such contracts,
duties or obligations on the grounds that they were not of record, or that
BUYER, its Subsidiaries, or its or their successors in interest or assigns had
no notice of or were otherwise unaware of such contracts, duties or obligations.

BUYER shall make all rights granted and all assignments made by BUYER with
respect to the Assigned Patents and Exhibit J Patents subject to the licenses
and other rights reserved by IBM under this Agreement and to the agreements,
rights, duties, and obligations between IBM and its Licensees.

2.5 With respect to the licenses and other rights reserved by IBM, the
obligations of BUYER under this Agreement (other than the payment obligation set
forth in Section 3.1), and the agreements, rights, duties, and obligations
between IBM and its Licensees, BUYER agrees to compel its successors in interest
and assigns of each Assigned Patent and Exhibit J Patent to abide by terms that
are the same as the terms of this Agreement and to ensure that IBM and its
Licensees are designated as third party beneficiaries with respect to said terms
in all subsequent transfer of rights and assignments regarding each Assigned
Patent and Exhibit J Patents.

2.6 IBM reserves the right to license or re-license any Licensees that, by
operation of law or for any other reason, lose rights under the Assigned Patents
and Exhibit J Patents due to a transfer of rights or assignment of any Assigned
Patent and Exhibit J Patents if the rights granted pursuant to such license or
re-license are no broader than the original rights that were lost .

2.7 With respect to the Japanese Assigned Patents and Exhibit J Patents, BUYER
agrees, at its expense and immediately after the registration of the assignment
of such patents in Japan, to execute and register with the Japanese Patent
Office a non-exclusive license document in substantially the form attached as
Exhibit E, as may be modified by IBM as necessary to comply with Japanese law.

 

3 of 23



--------------------------------------------------------------------------------

2.8 BUYER shall execute all documents and instruments, and shall do all lawful
acts, in each case as may be reasonably necessary, at IBM’s request, to record
or perfect the reserved rights of IBM and its Licensees under this agreement.
Any acts undertaken by BUYER solely under this section 2.8 shall be at IBM’s
expense.

2.9 In the event Buyer, or any successor in interest or assignee of any Assigned
Patent or Exhibit J Patent, files any patent application that claims, or is
entitled to claim, priority from any Assigned Patent or Exhibit J Patent, then
such patent application and any patent issuing thereon shall be deemed to be an
“Assigned Patent” but only for purposes of interpreting the obligations of BUYER
(including its successors and assignees) under this Agreement and the rights and
licenses reserved by, granted to, or otherwise provided for IBM under this
Agreement (including those rights and licenses reserved hereunder on behalf of
its Subsidiaries, successors, and assigns). In no event shall this Section 2.9
be interpreted to expand the rights assigned to BUYER under this Agreement.

2.10 The term of rights and licenses reserved hereunder shall be from the
Effective Time & Date until the date that the last Assigned Patent expires.

Section 3.     Payment and Communication

3.1 As consideration for the assignment to BUYER under this Agreement, BUYER
shall pay to IBM eight million dollars US (8,000,000.00) on signing this
Agreement, no portion of which shall be refundable.

If IBM does not receive the total payment set forth in this Section 3.1 before
3:00 pm EDT on June 29, 2012 IBM shall have the right to void this Agreement ab
initio upon written notice to BUYER.

Payments shall be made by wire transfer to:

Director of Licensing

International Business Machines Corporation

PNC BANK

500 First Avenue

Pittsburgh, PA 15219

Bank Account Number:        1017306369

ABA Routing Number:         043000096

3.2 Each party shall pay all taxes imposed by the government, including any
political subdivision thereof, of any country in which said party is doing
business, as the result of said party’s furnishing consideration hereunder. In
the event such a tax becomes payable as a result of a party’s furnishing
consideration in respect of a sublicense granted to any of its Subsidiaries,
said party shall be responsible for determining the amount of and paying, or
causing said sublicensed Subsidiary to pay, said tax.

3.3 Notices and other communications relevant to this Agreement or to any of the
Assigned Patents or Exhibit J Patents shall be sent by facsimile, by registered
or certified mail or by reputable courier to the following address. Notices and
other communications sent by facsimile shall be effective upon sending if
followed within twenty-four (24) hours by a mailed confirmation. Notices and
other communications sent by mail or courier shall be effective upon deposit
with the postal service or with the courier.

 

4 of 23



--------------------------------------------------------------------------------

For IBM:

   For BUYER:

Director of Licensing

   Chief Financial Officer

IBM Corporation

   Ultratech, Inc.

North Castle Drive, MD-NC119

   3050 Zanker Road

Armonk, NY 10504-1785

   San Jose, CA 95134

United States of America

   United States of America

Facsimile: 01-914-765-4380

   Facsimile: 01-408-577-3379

3.4 An Agreement Reference Number will be assigned to this Agreement upon
execution. This number should be included in all communications and wire
transfer payments.

Section 4.     Miscellaneous

4.1 Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity, or other promotional activities any
name, trade name, trademark, trade dress or other designation of either party
hereto or of any of its Subsidiaries. Each party hereto agrees not to use or
refer to this Agreement or any provision hereof in any promotional activity
without the express written approval of the other party. Notwithstanding the
foregoing, the parties have mutually agreed that a press release having the form
and substance of Exhibit G may be released by BUYER . IBM authorizes the
publishing of the press release in Exhibit G on Thursday June 28, 2012 once the
payment in Section 3.1 has been made by BUYER to IBM. If BUYER for any reason
does not publish the press release on Thursday June 28, 2012, then BUYER shall
give IBM at least two (2) business days notice prior to publishing the press
release.

4.2 As between IBM and BUYER, and subject to restrictions appearing above,
BUYER, as the acquirer of IBM’s right, title, and interest in each Assigned
Patent and Exhibit J Patent, has sole discretion whether or not to institute any
action or suit against third parties for infringement of any Assigned Patent or
Exhibit J Patent or to defend any action or suit which challenges or concerns
the validity of any Assigned Patent or Exhibit J Patent.

4.3 BUYER shall indemnify and hold IBM harmless against all losses, costs and
expenses (including employee time and attorneys’ fees) arising from BUYER’s
activities relating to defense, enforcement or licensing of any Assigned Patent
or Exhibit J Patents. If BUYER brings or maintains a claim under any Assigned
Patent or Exhibit J Patent against any third party, knowing that such third
party is a Licensee, BUYER shall indemnify such third party from all losses,
costs and expenses arising therefrom.

In the event a third party against which Buyer files a claim for infringement of
an Assigned Patent or Exhibit J Patent alleges it has been licensed or otherwise
immunized from suit by IBM under such Assigned Patent or Exhibit J Patent for
the activity upon which the claim for infringement is based, IBM agrees that,
upon written request from Buyer which includes a detailed description of such
activity and all documentation relied upon by such third party to support its
allegations, it will, unless prohibited by law or contract form doing so, review
such description and documentation and based only on the information provided by
Buyer, provide Buyer with a confidential written statement of IBM’s position as
to whether it agrees with such third party. Buyer agrees to reimburse IBM for
all outside out of pocket expenses (including attorney fees) it incurs in
connection with such review, and also agrees to pay IBM for time spent by IBM
employees in connection with such review, at IBM’s then current rates for
consulting services. IBM shall have the right to request additional information
if it reasonably believes the information provided by Buyer is insufficient to
enable IBM to determine its position with respect to the third party’s
allegation. If Buyer does not or cannot provide such additional information, IBM
shall have no obligation to provide Buyer wit ha statement of IBM’s position.
IBM shall have no obligation to accept confidential information.

4.4 IBM represents and warrants that:

(a) it has the full right and power to assign its rights in each Assigned Patent
as set forth in Section 1.1;

 

5 of 23



--------------------------------------------------------------------------------

(b) To the knowledge of Michele Baumgartner-Bonanno, Director of Patent
Licensing and IP Programs, (but without any personal liability attributed to
such individual) based solely on a good faith search of an IBM corporate patent
maintenance database (Dossier) that each of the inventors assigned all of their
rights in the Assigned Patents to IBM upon filing and all maintenance fees for
the Assigned Patents which would be overdue as of the Effective Time & Date have
been fully paid. No change in assignment has been documented in Dossier or the
USPTO for any of the Assigned Patents since the filing of the patent
applications that have become the Assigned Patents.

(c) To the knowledge of Michele Baumgartner-Bonanno, Director of Patent
Licensing and IP Programs, (but without any personal liability attributed to
such individual) based only on a good faith search of an IBM corporate patent
portfolio database Dossier there is no adjudicated order outstanding, to which
IBM is a party, adversely affecting the ownership, validity, or enforceability
of the Assigned Patents,

(d) To the knowledge of Michele Baumgartner-Bonanno, Director of Patent
Licensing and IP Programs, (but without any personal liability attributed to
such individual) based only on a good faith search of a corporate patent
tracking database (WPTS) and Dossier, as of the Effective Time & Date, neither
IBM nor its Subsidiaries own or control any patents or patent applications,
other than an Assigned Patent, filed with the United States Patent and Trademark
Office that have claimed priority from an Assigned Patent;

(e) To the knowledge of Michele Baumgartner-Bonanno, Director of Patent
Licensing and IP Programs, (but without any personal liability attributed to
such individual) based only on a good faith search of an IBM corporate patent
portfolio database Dossier, neither IBM nor its Subsidiaries has granted any
exclusive right or license in or to the Assigned Patents to any person or
entity; and

f) To the knowledge of Michele Baumgartner-Bonanno, Director of Patent Licensing
and IP Programs, (but without any personal liability attributed to such
individual) based only on a good faith search of an IBM corporate patent
licensing database (LFMS) on June 20, 2012 using a list of company names
provided by BUYER to IBM, neither IBM nor its Subsidiaries has:

 

  1) executed a patent license agreement with the third parties identified in
Exhibit F1 under which IBM expressly granted a license under the Assigned
Patents listed in Exhibits A, B and C;

 

  2) executed a patent license agreement with the third parties identified in
Exhibit F2 under which IBM expressly granted a patent license under those
Assigned Patents listed in Exhibits A, B and C having a priority date after the
date listed in Exhibit F2; or

 

  3) executed a patent license agreement with the third parties identified in
Exhibit F3 under which IBM expressly granted a patent license under those
Assigned Patents listed in Exhibits A, B and C having a priority date before the
date listed in Exhibit F3.

The above representations do not apply to any license or right under the
Assigned Patents granted: (i) by operation of law or equity, (ii) implicitly,
(iii) through the sale or other transfer of products or services, (iv) by or
through a third party, including but not limited to grants from a standards
organization or a licensee of IBM, (v) appurtenant to development, services or
technology license agreements, or (vi) to any company not identified in Exhibit
F1, F2 and/or F3. Notwithstanding the foregoing, IBM makes no representation of
any kind (including any of the representations in this section 4) to any of the
specific lapsed and/or abandoned IBM dockets, USPTO and/or foreign patent
applications or US and/or foreign patents listed in Exhibit J.

IBM MAKES NO OTHER REPRESENTATIONS, WARRANTIES, OR COVENANTS, EXPRESS OR
IMPLIED, NOR SHALL IBM HAVE ANY LIABILITY WITH RESPECT TO INFRINGEMENT BY BUYER
OF PATENTS OR OTHER RIGHTS OF THIRD PARTIES.

 

6 of 23



--------------------------------------------------------------------------------

4.5 This Agreement shall not be binding upon the parties until it has been
signed by or on behalf of each party. No amendment or modification hereof shall
be valid or binding upon the parties unless made in writing and signed as
aforesaid.

4.6 If any section of this Agreement is found by competent authority to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such section in every other respect and the
remainder of this Agreement shall continue in effect so long as the Agreement
still expresses the intent of the parties. If any of the reserved rights of IBM
are found to be invalid, illegal or unenforceable in any respect for any reason,
at IBM’s option this Agreement shall be renegotiated.

4.7 This Agreement shall be construed, and the legal relations between the
parties hereto shall be determined, in accordance with the law of the State of
New York, USA, as such law applies to contracts signed and fully performed in
such State, without regard to the principles of conflicts of law thereof. As
part of the consideration received hereunder, each of the parties consents to
the jurisdiction of any New York State court located in the County of New York
and any federal court of the United States of America located in the Southern
District of New York. Each of the parties: (i) waives all rights to trial by
jury; (ii) waives all objections to New York venue for any action instituted
hereunder; and (iii) consents to the granting of such legal and equitable relief
as is deemed appropriate by any aforementioned court.

4.8 The headings of sections are inserted for convenience of reference only and
are not intended to be part of or to affect the meaning or interpretation of
this Agreement.

4.9 Each party may disclose the existence of this Agreement and the fact that
the Assigned Patents and Exhibit J Patents were assigned hereunder by IBM to
BUYER. Each party may use similar terms and conditions in other agreements.
However, subject to the exceptions provided herein, until the date that the last
Assigned Patent and Exhibit J Patent expires, each party agrees not to disclose
the terms of this Agreement to any third party (other than its Subsidiaries)
without the prior written consent of the other party. This obligation is subject
to the following exceptions: disclosure is permissible: (a) if required by
government or court order or otherwise required by law or any applicable
securities exchange rules or regulations; (b) if required to enforce rights
under this Agreement; (c) by either party on a confidential basis, to anyone the
discloser reasonably determines has a legitimate need to know; (d) to the extent
required to record the assignment of the Assigned , Exhibit J Patents and the
reserved rights and licenses contained herein; (e) by IBM to any third party to
which IBM has a duty or obligation to grant a license, covenant not to sue,
immunity or other right under any Assigned Patent or Exhibit J Patent.

4.10 This Agreement and its Exhibits and their attachments, embody the entire
understanding of the parties with respect to the Assigned Patents or Exhibit J
Patents and merges all prior discussions between the parties. Neither party
shall be bound by any condition, definition, warranty, understanding or
representation with respect to the subject matter hereof other than as expressly
provided herein.

4.11 This Agreement may be executed by the parties in one or more counterparts,
each of which shall be an original and all of which shall together constitute
one and the same instrument.

4.12 IN NO EVENT SHALL IBM’s CUMULATIVE LIABILITY TO BUYER FOR i) ALL BREACHES
OF THIS AGREEMENT OTHER THAN A BREACH OF SECTION 4.4(a), INCLUDING BUT NOT
LIMITED TO BREACHES OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION
4.4 b-g, EXCEED 50% OF THE TOTAL CONSIDERATION PAID BY BUYER TO IBM AT THE TIME
OF THE BREACH AS SET FORTH IN SECTION 3.1. ii) FOR ALL BREACHES OF THIS
AGREEMENT OF SECTION 4.4 (a) EXCEED 50% OF THE TOTAL CONSIDERATION PAID BY BUYER
TO IBM AS SET FORTH IN SECTION 3.1. THE CUMULATIVE LIABILITY OF IBM FOR ALL
CAUSES OF ACTIONS UNDER 4.12 (i) AND (ii)

 

7 of 23



--------------------------------------------------------------------------------

SHALL NOT EXCEED 50% OF THE TOTAL CONSIDERATION PAID BY BUYER TO IBM AT THE TIME
OF THE BREACH AS SET FORTH IN SECTION 3.1. EXCEPT AS SET FORTH IN SECTION 4.3,
NEITHER BUYER NOR IBM SHALL BE LIABLE, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY) OR OTHERWISE, FOR ANY SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE, OR CONSEQUENTIAL DAMAGES ARISING HEREUNDER, INCLUDING, BUT
NOT LIMITED TO, LOSS OF PROFITS OR GOODWILL, BUSINESS INTERRUPTIONS AND CLAIMS
OF CUSTOMERS, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

4.13 Nothing contained herein, or done pursuant to this Agreement, will
constitute the parties hereto entering into a joint venture or partnership or
will constitute either party hereto being the agent of the other party for any
purpose or in any sense whatsoever.

4.14 The last signature of this Agreement will be made by IBM in the United
States and the parties agree that the Agreement has been executed in the United
States.

4.15 Neither party shall be considered the author of this Agreement for the
purpose of interpreting any provision herein.

4.16 Absent a suit or threatened suit of patent infringement based on the
Assigned Patents against IBM, its Subsidiaries or any third party, IBM shall not
initiate an action in any patent office, court or other applicable tribunal, in
any country against Ultratech asserting that the Assigned Patents are invalid or
unenforceable. For avoidance of doubt, IBM is not prohibited from testifying to
facts pertaining to validity or enforcement in any proceeding, nor shall this
obligation preclude IBM from complying with the laws of any country.

4.17 IBM’s liability for breach of Section 4.4 with respect to a given Assigned
Patent shall be limited to a equally prorated portion of the amount set forth in
Section 3.1 attributable to such Assigned Patent. Notwithstanding the foregoing,
for each of the Named Patents, IBM’s liability for breach of Section 4.4 shall
be fifteen (15) times the prorated portion of the amount set forth in
Section 3.1 attributable to a given Assigned Patent. IBM shall have no liability
under the representation and warranty set forth in Section 4.4 with respect to a
particular target product or service unless BUYER would have, but for such
breach, succeeded in obtaining damages or an injunction in an action for patent
infringement against such product or service.

4.18 IBM shall be liable under Section 4.4 for only so long as the benefit
received by BUYER for the Assigned Patents and Exhibit J Patents does not exceed
the consideration paid in section 3.1.

4.19 IBM, on behalf of itself and its Subsidiaries grants to Ultratech and its
Subsidiaries, a nonexclusive, fully paid up and worldwide license under U.S.
patent number 7332424 to make, have made, use, import, have imported, offer for
sale, lease, license, sell and/or otherwise transfer products and provide
services. The above license shall include the right for Ultratech to grant
sublicenses of the same scope to third parties.

Each party acknowledges that its legal counsel has reviewed and approved this
Agreement including its Exhibits and attachments.

 

8 of 23



--------------------------------------------------------------------------------

Section 5.     Definitions

“Assigned Patents” shall mean (subject to Section 2.9) the Listed Patents, the
Assigned Patent Applications, patents issuing from the Assigned Patent
Applications, and patents that may reissue from any of the foregoing on or after
the Effective Time & Date.

“Assigned Patent Applications” shall mean the patent applications listed in
Exhibit C still pending as of the Effective Time & Date.

“Due Date” shall mean the latest date on which a payment can be made or an
action taken without incurring a penalty, surcharge or other additional payment.

“Effective Time & Date” shall mean 11:59PM United States Eastern Time on the day
IBM receives the total payment specified in Section 3.1.

“Designated Product(s)” shall mean a product line, service line or Subsidiary
that competes (such determination based on facts existing at the time of
transfer and made by Ultratech) with an existing Ultratech product or service,
or a product or service that Ultratech can demonstrate is planned for release
within an 18 month period of the Spin Out.

“Exhibit J Patents” shall mean any patents listed, issuing or reissuing from any
of the patents or applications listed in Exhibit J including any continuations,
extensions, or continuations in part therefrom. An Exhibit J Patents shall
remain an Exhibit J patent only for so long as it and the claims therein are
subject to all of the IBM rights granted to and/or reserved by IBM under this
Agreement for Assigned Patents.

“Licensee” shall mean any third party (including Subsidiaries of IBM) to which
IBM: (i) has granted or is obligated to grant licenses, immunities, covenants
not to sue or any other rights under an Assigned Patent as of the Effective
Time & Date; or (ii) reserves the right under this Agreement to grant licenses,
immunities, covenants not to sue or any other rights under an Assigned Patent.

“Japanese Assigned Patent” shall mean any Assigned Patent issued, issuing or
pending in Japan.

“Listed Patents” shall mean the patents listed in Exhibit A or Exhibit B,
hereto. A Listed Patent of one country may or may not have a counterpart in
another country that is a Listed Patent.

“Named Patent” shall mean either of U.S. Patent numbers 6268660 or 6593644.

“Non-Designated Product” shall mean any product line, service line or Subsidiary
which is not a Designated Product.

“Spin Out” or “Spun Out” shall mean when subsequent to the Effective Time &
Date, IBM or its Subsidiaries (the “Transferring Party”) either: (i) transfers a
product or service line to a third party without transferring a Subsidiary to
said third party; or (ii) spins off a Subsidiary (either by disposing of it to a
third party or in some other manner reducing ownership or control so that the
spun-off entity is no longer a Subsidiary of the Transferring Party); and if
such transfer or spin off includes at least one marketable product or service in
a product or service line and tangible assets having a net value of at least ten
million US dollars ($10,000,000.00), then after written notice to BUYER jointly
by the Transferring Party and either: (i) such third party in the case of a
transfer; or (ii) such ex-Subsidiary in the case of a spin off; and where, in
either case, such notice is within sixty (60) days following the transfer or
spin off, the Transferring Party may grant a royalty-free, non-exclusive license
(of the same or lesser scope as the license reserved by the Transferring Party
herein) under the Assigned

 

9 of 23



--------------------------------------------------------------------------------

Patents for the field of such product or service line to such third party or the
products and services of such ex-Subsidiary as of the transfer or spinoff, as
applicable, (such third party or ex-Subsidiary, the “Recipient”) provided that:

 

(a) such field shall not be defined more broadly than the scope of the license
granted herein to the Transferring Party, nor more broadly than necessary to
cover the particular product or service line being transferred or products and
services of the Subsidiary spun off, as of the transfer or spinoff, as
applicable, including extensions thereto based on the same technology (the
“Licensed Products”); and

 

(b) the license granted shall be limited in the twelve (12) months immediately
following such transfer or spin off to a volume of Licensed Products having an
aggregate selling price equal to no more than the aggregate selling prices of
such Licensed Products by said Transferring Party in the twelve (12) months
preceding such transfer or spin off plus ten percent (10%); and shall be
limited, in each of the successive twelve-month periods following such transfer
or spin off, to a volume of Licensed Products having an aggregate selling price
equal to no more than the limit for the immediately preceding twelve-month
period plus ten percent (10%).

“Subsidiary” shall mean a corporation, company or other entity: (a) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are now
or hereafter owned or controlled, directly or indirectly, by a party hereto; or
(b) which does not have outstanding shares or securities, as may be the case in
a partnership, joint venture or unincorporated association, but more than fifty
percent (50%) of whose ownership interest representing the right to make the
decisions for such entity is now or hereafter owned or controlled, directly or
indirectly by a party hereto. For avoidance of doubt, a corporation, company or
other entity shall be deemed a “Subsidiary” hereunder only during the time the
conditions set forth in (a) or (b) above exist.

 

Agreed to:     Agreed to: ULTRATECH     INTERNATIONAL BUSINESS      

MACHINES CORPORATION

By  

/s/ Bruce R. Wright

    By  

/s/ Mark S. Petersen

Name Bruce Wright     Name Mark S. Petersen Title   Chief Financial Officer    
Title   Director of Finance, IP Date  

June 26, 2012

    Date  

26 June 2012

 

10 of 23



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNED PATENTS (United States)

 

Country    IBM Docket Number    Patent Number     Patent Issue
Date   US    AUS919980751US1      6268660        07/31/01    US   
AUS920020580US1      7253510        08/07/07    US    AUS920020580US2     
7816754        10/19/10    US    AUS920020580US3      8153516        04/10/12   
US    BUR919990187US1      6495917        12/17/02    US    BUR920050306US1     
7635643        12/22/09    US    BUR920070098US1      7898063        03/01/11   
US    BUR920070130US1      7863180        01/04/11    US    BUR920070214US1     
7868453        01/11/11    US    BUR920070214US2      8138602        03/20/12   
US    BUR920070277US1      7741226        06/22/10    US    BUR920080142US1     
8138036        03/20/12    US    BUR920080451US1      8039356        10/18/11   
US    CA919940020US1      5658827        08/19/97    US    CA920070022US1     
7498198        03/03/09    US    END919940020US1      5391514        02/21/95   
US    END919950013US1      5872051        02/16/99    US    END919950013US2     
6759738        07/06/04    US    END919950037US1      5874043        02/23/99   
US    END919950037US2      6010060        01/04/00    US    END919950064US3     
6129955        10/10/00    US    END919950064US5      6790473        09/14/04   
US    END919960117US1      6534724        03/18/03    US    END919960117US2     
7063756        06/20/06    US    END919960134US1      5818697        10/06/98   
US    END919970112US1      6429530        08/06/02    US    END919970131US1     
6059173        05/09/00    US    END919970131US2      6340111        01/22/02   
US    END919970131US3      6380494        04/30/02    US    END919980014US1     
6138893        10/31/00    US    END919980110US1      6225206        05/01/01   
US    END919980110US2      6664637        12/16/03    US    END919980110US3     
6756680        06/29/04    US    END919980110US4      6955982        10/18/05   
US    END919990034US2      6541857        04/01/03    US    END919990084US1     
6433425        08/13/02    US    END919990084US2      6581821        06/24/03   
US    END920000008US2      7615477        11/10/09    US    END920010002US1     
6784086        08/31/04    US    END920010108US1      6649833        11/18/03   
US    FIS919950044US1      6344234        02/05/02    US    FIS919970052US1     
6050481        04/18/00    US    FIS919970103US2      6548909        04/15/03   
US    FIS919970125US1      5872400        02/16/99    US    FIS919970180US1     
6235996        05/22/01    US    FIS919970180US2      6574859        06/10/03   
US    FIS919970207US1      6251528        06/26/01    US    FIS919970207US2     
6297140 *      10/02/01    US    FIS919970207US4      RE40983        11/17/09   

 

11 of 23



--------------------------------------------------------------------------------

US    FIS919970269US1      6158644         12/12/00    US    FIS919970269US2   
  6283359         09/04/01    US    FIS919980129US1      6657313        
12/02/03    US    FIS920000060US1      6429388         08/06/02    US   
FIS920000081US1      6333563         12/25/01    US    FIS920000247US1     
6468413         10/22/02    US    FIS920010111US1      6719188         04/13/04
   US    FIS920010399US1      6596621         07/22/03    US    FIS920020107US1
     6893799         05/17/05    US    FIS920030039US1      6917113        
07/12/05    US    FIS920030231US1      7299530         11/27/07    US   
FIS920030231US2      7452215         11/18/08    US    FIS920030231US3     
7882623         02/08/11    US    FIS920030419US2      7302757         12/04/07
   US    FIS920040001US2      7731077         06/08/10    US    FIS920040001US3
     7875806         01/25/11    US    FIS920040056US1      7170187        
01/30/07    US    FIS920040056US2      7442878         10/28/08    US   
FIS920040098US1      7332821         02/19/08    US    FIS920040098US2     
7566649         07/28/09    US    FIS920050206US1      7923836         04/12/11
   US    FIS920070018US1      7833897         11/16/10    US    FIS920070251US1
     8003512         08/23/11    US    FIS920080007US1      8132775        
03/13/12    US    FIS920080147US2      8128868         03/06/12    US   
FIS920080331US1      7839163         11/03/10    US    FIS920080331US2     
7930664         04/19/11    US    JP919900523US1      5355580         10/18/94
   US    JP919900523US2      5488200         01/30/96    US    JP919980117US2   
  7021521         04/04/06    US    JP919980233US1      6569262         05/27/03
   US    JP919980233US2      7172643         02/06/07    US    JP919990032US1   
  6273328         08/14/01    US    JP919990032US2      6427898         08/06/02
   US    JP920010068US1      6667559         12/23/03    US    YOR919930131US2
     5866044         02/02/99    US    YOR919930131US3      6197222        
03/06/01    US    YOR919950085US1      6224690         05/01/01    US   
YOR919960073US1      6127735         10/03/00    US    YOR919960073US3     
6340630         01/22/02    US    YOR919960076US3      6005292         12/21/99
   US    YOR919970213US1      6297559         10/02/01    US    YOR919970216US2
     6394334         05/28/02    US    YOR919970216US3      6527158        
03/04/03    US    YOR919990194US1      6258703         07/10/01    US   
YOR920000417US1      6593644         07/15/03    US    YOR920010216US1     
6661098         12/09/03    US    YOR920010216US2      6819000         11/16/04
   US    YOR920010217US1      6732908         05/11/04    US    YOR920030190US1
     7410833         08/12/08    US    YOR920030190US2      8026613        
09/27/11    US    YOR920030190US3      7923849         04/12/11    US   
YOR920030286US1      7273803         09/25/07    US    YOR920060427US1     
7348270         03/25/08    US    YOR920060427US2      7819376         10/26/10
  

 

12 of 23



--------------------------------------------------------------------------------

US    YOR920060807US2      7932169         04/26/11    US    YOR920080102US1   
  7780063         08/24/10    US    YOR920080102US2      8087566        
01/03/12    US    YOR920080102US3      7891538         02/22/11    US   
YOR920080412US1      8097525         01/17/12    US    YOR920080472US1     
8138020         03/20/12   

 

  •  

This patent was reissued as RE40983

END OF EXHIBIT A

 

13 of 23



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNED PATENTS (Other than United States)

 

Country    IBM Docket Number    Patent Number      Patent Issue
Date   CN    BUR919990187CN1      ZL01111778.8         02/09/05    CN   
END919940020CN1      ZL95103588.6         03/29/01    CN    END919950013CN1     
ZL96109910.0         12/29/04    CN    END919950064CN1      ZL96122417.7        
04/23/03    CN    END919970112CN1      ZL99126081.3         10/12/05    CN   
END920010002CN1      ZL02804696.X         08/08/07    CN    FIS920000060CN1     
ZL01117936.8         01/18/06    CN    FIS920000247CN1      ZL01137197.8        
01/12/05    CN    FIS920030039CN1      ZL200380110302.4         11/12/08    CN
   FIS920040098CN1      ZL200510068432.7         07/02/08    CN   
JP919980233CN1      ZL00101653.9         08/11/04    CN    YOR919930131CN1     
ZL96121722.7         03/20/02    CN    YOR920000417CN1      ZL 02809044.6      
  05/02/07    CN    YOR920010216CN1      ZL 02826087.2         04/04/07    CN   
YOR920030190CN1      ZL200510060057.1         04/28/10    CN    YOR920060807CN1
     ZL200710186941.9         07/20/11    DE    BUR919990187DE1      10110566.5
        03/01/07    GB    END919940020GB1      678908         08/05/98    IE   
YOR919950085IE1      79088         04/08/98    IN    END919950013IN1      207251
        06/01/07    IN    FIS920030039IN1      234192         05/08/09    IN   
YOR920000417IN1      227048         12/31/08    JP    END920010002JP1     
3689407         06/17/05    JP    FIS920000060JP1      3600549         09/24/04
   JP    FIS920000247JP1      3368271         11/08/02    JP    FIS920010399JP1
     3899050         01/05/07    JP    FIS920030419JP1      4583213        
09/10/10    JP    FIS920040098JP1      4686300         02/18/11    JP   
YOR919950085JP1      3163017         02/23/01    JP    YOR920010216JP1     
4012513         09/14/07    JP    YOR920010217JP1      3782997         03/17/06
   JP    YOR920030190JP1      4195886         10/03/08    KR    END920010002KR1
     602328         07/10/06    KR    FIS920000060KR1      482940        
04/04/05    KR    YOR919930131KR1      201045         03/11/99    KR   
YOR919950085KR1      207888         04/14/99    KR    YOR920000417KR1     
656218         12/05/06    SG    END919970112SG1      88762         09/16/02   
TW    BUR919990187TW1      NI-154678         08/19/02    TW    END919940020TW1
     NI-075517         04/16/96    TW    FIS920000060TW1      I221023        
09/11/04    TW    FIS920000247TW1      NI-188696         02/12/04    TW   
FIS920030039TW1      I269416         12/21/06    TW    FIS920040098TW1     
I346518         08/01/11    TW    JP919980233TW1      NI-142548         02/06/02
   TW    YOR919930131TW1      NI-085116         07/15/97    TW   
YOR920000417TW1      NI-200648         08/16/04    TW    YOR920010216TW1     
I222712         10/21/04    TW    YOR920010217TW1      I222168         10/11/04
  

END OF EXHIBIT B

 

14 of 23



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNED PATENT APPLICATIONS

US Assigned Patent Applications

 

Country    IBM Docket Number    Application Serial Number    Filing Date   
Priority Date

US

   BUR920070098US2    13/025678    02/11/11    02/16/08

US

   BUR920070130US2    12/955429    11/29/10    05/06/08

US

   BUR920070214US3    13/361232    01/30/12    02/15/08

US

   BUR920080142US2    13/364804    02/02/12    08/08/08

US

   FIS920080007US2    13/365519    02/03/12    04/29/08

US

   FIS920080147US3    13/357146    01/24/12    02/12/09

US

   YOR920030190US5    13/244576    09/25/11    03/31/04

US

   YOR920060807US1    11/616919    12/28/06    12/28/06

Non - US Assigned Patent Applications

 

Country    IBM Docket Number    Application Serial Number    Filing Date     

EP

   BUR920050306EP1    7761307.3    04/26/07   

EP

   BUR920070098EP1    9710899.7    02/11/09   

EP

   BUR920080142EP1    9805415.8    08/04/09   

IN

   BUR920070098IN1    03923/CHENP/2010    02/11/09   

JP

   BUR920070214JP1    2010-546869    02/11/09   

JP

   BUR920080142JP1    2011-522155    08/04/09   

KR

   BUR920070214KR1    2010-7018705    02/11/09   

KR

   BUR920080142KR1    2011-7004709    08/04/09   

SG

   BUR920070098SG1    201005164-7    02/11/09   

TW

   BUR920050306TW1    96113388    04/16/07   

TW

   BUR920070098TW1    98103585    02/04/09   

TW

   BUR920070130TW1    98114680    05/04/09   

TW

   BUR920070214TW1    98104301    02/11/09   

TW

   BUR920080142TW1    98125343    07/28/09   

TW

   BUR920080451TW1    100100278    01/05/11   

END OF EXHIBIT C

 

15 of 23



--------------------------------------------------------------------------------

EXHIBIT D

Form of Recordable Patent Assignment and Reservation

For good and valuable consideration, the receipt of which is hereby
acknowledged, and subject to the reservations stated in the Patent Assignment
Agreement Reference No. L            between the parties with an effective time
and date of 11:59pm United States Eastern Time on             , 200    
(“Effective Time and Date”) (“Patent Assignment Agreement”), International
Business Machines Corporation, a New York corporation having a place of business
at Armonk, New York, (hereinafter “ASSIGNOR”), hereby grants and assigns to
BUYER, a ABC corporation having a place of business at             ,
(hereinafter “ASSIGNEE”), all of IBM’s right, title and interest in and to the
United States Letters Patents identified in Exhibit A and the United States
patent applications identified in Exhibit C, attached hereto, (hereinafter,
collectively, “ASSIGNED PATENTS”), to have and to hold the same, unto ASSIGNEE
for its own use and enjoyment and for the use and enjoyment of its successors
and assigns, including all damages for infringement of any of the Assigned
Patents , including, but not limited to, any damages for past infringement
accruing prior to the Effective Time & Date, and the sole right to sue therefore
under such Assigned Patents, for the full term or terms of all such ASSIGNED
PATENTS, subject to all rights granted under the ASSIGNED PATENTS to third
parties prior to said Effective Time & Date.

ASSIGNOR hereby reserves and retains, for the benefit of itself and its
subsidiaries and its and their successors and assigns, the rights and licenses
set forth in the Patent Assignment Agreement.

IN WITNESS WHEREOF, ASSIGNOR has caused this Patent Assignment and Reservation
to be duly signed on its behalf.

 

Signature:

 

 

    Date:  

 

Mark Petersen, Director of Finance

Technology & Intellectual Property

State of         )

) S.S.

County of         )

Before me this             day of             , 20    , personally appeared
                    , to me known to be the person who is described in and who
signed the foregoing Assignment and acknowledged to me that he/she signed the
same of his/her own free will for the purpose therein expressed.

                     Notary Public

END OF EXHIBIT D

 

16 of 23



--------------------------------------------------------------------------------

EXHIBIT E

NON-EXCLUSIVE LICENSE MEMORANDUM

For good and valuable consideration, the receipt of which is hereby
acknowledged, [BUYER], a [JURISDICTION] corporation having a place of business
at [BUYER’S ADDRESS] (hereinafter “LICENSOR”), hereby acknowledges and agrees
that: (1) International Business Machines Corporation, a New York corporation
having a place of business at Armonk, New York, United States of America,
(hereinafter “LICENSEE”), reserves and retains, for the benefit of itself and
its subsidiaries and its and their successors and assigns, the rights and
licenses reserved and retained in the separate written agreement between the
parties with an effective time and date of 11:59pm United States Eastern Time on
                , 200     (“Effective Time and Date”) with respect to the
Japanese Patents identified in Attachment A hereto, (hereinafter “LICENSED
PATENTS”), and (2) the LICENSED PATENTS are subject to all rights granted under
the LICENSED PATENTS to third parties by LICENSEE or others prior to the
Effective Time and Date.

IN WITNESS WHEREOF, LICENSOR has caused this Non-exclusive License Memorandum to
be duly signed on its behalf.

 

Signature:  

 

Name:  

 

Title:  

 

Date:  

 

 

17 of 23



--------------------------------------------------------------------------------

ATTACHMENT A TO EXHIBIT E

EXHIBIT E

LICENSED PATENTS (Japan)

 

Country    IBM Docket Number    Patent Number   

Issue

Date

       JP    END920010002JP1    3689407      06/17/05       JP   
FIS920000060JP1    3600549      09/24/04       JP    FIS920000247JP1    3368271
     11/08/02       JP    FIS920010399JP1    3899050      01/05/07       JP   
FIS920030419JP1    4583213      09/10/10       JP    FIS920040098JP1    4686300
     02/18/11       JP    YOR919950085JP1    3163017      02/23/01       JP   
YOR920010216JP1    4012513      09/14/07       JP    YOR920010217JP1    3782997
     03/17/06       JP    YOR920030190JP1    4195886      10/03/08       Country
   IBM Docket No.    Application Serial Number    Filing
Date        JP    BUR920070214JP1    2010-546869      02/11/09       JP   
BUR920080142JP1    2011-522155      08/04/09      

End of Exhibit E

 

18 of 23



--------------------------------------------------------------------------------

EXHIBIT F

EXHIBIT F1:

Applied Materials

TSMC

SPIL

UTAC

Mattson

Jiangsu Changjiang Electronics Technology

STS Semiconductor

J-Devices

Bosch

Advanced Semiconductor Engineering Inc.l

Altera

EXHIBIT F2:

 

Company    Representation with respect to patents with a priority date after   
      

Intel

   12/31/2001      

Micron

   9/1/2001      

Analog Device

   7/1/1991      

AT&T

   1/1/2000      

Exhibit F3

 

Company   

Representation with respect to patents with a priority date before

         

KLA-Tencor

   4/8/2008      

End of Exhibit

 

19 of 23



--------------------------------------------------------------------------------

ULTRATECH ACQUIRES PATENTS FROM IBM

FOR SEMICONDUCTOR BUMPING AND PACKAGING

SAN JOSE, CA—July XX 2012—Ultratech, Inc. (NasdaqGM: UTEK), a leading supplier
of lithography and laser-processing systems used to manufacture semiconductor
devices, today announced that it has acquired the rights to a collection of
patents from IBM—these include fundamental patents in packaging such as C4
bumping, Ball Grid Arrays, lead-free solders and 3D packaging. Representing both
U.S. and foreign patents, the portfolio includes claims directed at methods of
making, at compositions and at structures of semiconductor devices. This
acquisition strengthens and broadens Ultratech’s offerings to facilitate
advanced packaging at the lower device nodes.

“Ultratech has periodically purchased patents that it views are key to our
business,” noted Ultratech Chairman and CEO Arthur W. Zafiropoulo. “The
acquisition of these patents from IBM is the continuation of that strategy to
ensure that our customers receive the highest technology content in their
products. This acquisition reinforces our commitment to remain at the forefront
of providing equipment with leading-edge technology and low cost-of-ownership
advantages for our global customer base.”

 

20 of 23



--------------------------------------------------------------------------------

EXHIBIT J

Assigned Patents

 

Country    IBM Docket Number    Patent Number      Patent Issue
Date  

US

   CA919940020US2 (LAPSED)      6030889         02/29/00   

US

   END919960134US2 (LAPSED)      6187610         02/13/01   

US

   END919970067US1 (LAPSED)      6165885         12/26/00   

US

   END919980014US2 (LAPSED)      6293455         09/25/01   

US

   END919980014US3 (LAPSED)      6672500         01/06/04   

US

   END919990034US1 (LAPSED)      6274474         08/14/01   

US

   END920000008US1 (LAPSED)      7148566         12/12/06   

US

   FIS919970103US1 (LAPSED)      6258625         07/10/01   

US

   FIS919980129US2 (LAPSED)      6984792         01/10/06   

US

   FIS920040001US1 (LAPSED)      7287685         10/30/07   

US

   JP919980117US1 (LAPSED)      6455785         09/24/02   

US

   YOR919960076US1 (LAPSED)      5854514         12/29/98   

US

   YOR919960076US2 (LAPSED)      6127253         10/03/00   

US

   YOR919970216US1 (LAPSED)      6056191         05/02/00   

CA

   CA919940020CA1 (LAPSED)      2135508         11/03/98   

CA

   YOR920010216CA1 (LAPSED)      2472750         02/03/09   

CN

   END919960134CN1 (LAPSED)      ZL98105317.3         01/29/03   

DE

   END919940020DE1 (LAPSED)      69503824.9         08/05/98   

DE

   JP919900523DE1 (LAPSED)      69205134.1         09/27/95   

FR

   END919940020FR1 (ABANDONED)      678908         08/05/98   

FR

   JP919900523FR1 (LAPSED)      548603         09/27/95   

GB

   JP919900523GB1 (LAPSED)      548603         09/27/95   

HK

   END919970112HK1 (LAPSED)      HK1027903         04/07/06   

HK

   JP919980233HK1 (LAPSED)      HK1030385         03/18/05   

IN

   BUR919990187IN1 (LAPSED)      220109         05/15/08   

JP

   AUS920020580JP1 (LAPSED)      4047819         11/30/07   

JP

   CA919940020JP1 (LAPSED)      3202903         06/22/01   

JP

   END919940020JP1 (LAPSED)      2758373         03/13/98   

JP

   END919960134JP1 (LAPSED)      3224772         08/24/01   

JP

   END919980110JP1 (LAPSED)      3418972         04/18/03   

JP

   FIS919970180JP1 (LAPSED)      2994375         10/22/99   

JP

   FIS919970207JP1 (LAPSED)      3245122         10/26/01   

JP

   FIS919970269JP1 (LAPSED)      3127151         11/02/00   

JP

   JP919900523JP1 (LAPSED)      1975654         09/27/95   

JP

   JP919980117JP1 (LAPSED)      3407275         03/14/03   

JP

   JP919980233JP1 (LAPSED)      3074649         06/09/00   

JP

   JP919990032JP1 (LAPSED)      3066963         05/19/00   

JP

   JP920010068JP1 (LAPSED)      3910379         02/02/07   

JP

   YOR919930131JP1 (LAPSED)      3111010         09/14/00   

JP

   YOR919930131JP2 (LAPSED)      3771751         02/17/06   

KR

   BUR919990187KR1 (LAPSED)      406846         11/12/03   

KR

   END919940020KR1 (LAPSED)      167470         09/28/98   

KR

   END919950013KR1 (LAPSED)      257420         02/29/00   

KR

   END919960134KR1 (LAPSED)      303408         07/11/01   

KR

   END919970112KR1 (LAPSED)      353170         09/05/02   

KR

   FIS920030039KR1 (LAPSED)      647003         11/09/06   

KR

   JP919980233KR1 (ABANDONED)      353586         09/09/02   

KR

   YOR919960073KR1 (LAPSED)      267874         07/08/00   

MY

   BUR919990187MY1 (LAPSED)      MY-117703-A         07/31/04   

 

21 of 23



--------------------------------------------------------------------------------

MY

   END919940020MY1 (ABANDONED)      MY-113781-A         05/31/02   

MY

   END919950013MY1 (LAPSED)      MY-127628-A         12/29/06   

MY

   END919950013MY2 (LAPSED)      MY-134089-A         11/30/07   

MY

   END919960134MY1 (LAPSED)      MY-118146-A         09/30/04   

MY

   END919970112MY1 (LAPSED)      MY-123455-A         05/31/06   

MY

   END919990034MY1 (LAPSED)      MY-127450-A         12/29/06   

MY

   END920010002MY1 (LAPSED)      MY-127824-A         12/29/06   

MY

   JP919980233MY1 (LAPSED)      MY-133211-A         10/31/07   

PH

   JP919980233PH1 (LAPSED)      1-2000-00363         07/08/05   

SG

   END919950064SG1 (LAPSED)      48462         10/16/01   

SG

   END919960134SG1 (LAPSED)      60206         10/16/01   

SG

   END920010002SG1 (LAPSED)      98273         02/28/06   

SG

   FIS920000060SG1 (LAPSED)      91918         06/30/05   

SG

   FIS920000247SG1 (LAPSED)      94868         04/30/03   

SG

   YOR919930131SG1 (LAPSED)      49985         02/22/99   

SG

   YOR920000417SG1 (LAPSED)      100834         08/31/05   

SG

   YOR920010216SG1 (LAPSED)      105199         08/31/06   

TH

   END919940020TH1 (LAPSED)      6875         06/26/97   

TW

   END919960134TW1 (LAPSED)      NI-095355         10/21/98   

TW

   END919970112TW1 (LAPSED)      NI-156558         09/24/02   

TW

   END919980110TW1 (LAPSED)      NI-135784         10/27/01   

TW

   END920010002TW1 (LAPSED)      NI-177961         09/09/03   

TW

   END920010108TW1 (LAPSED)      I232559         05/11/05   

TW

   YOR919960073TW1 (LAPSED)      NI-108520         03/09/00   

Assigned Patent Applications

 

Country    IBM Docket Number   

Application Serial

Number

     Filing
Date  

US

   END919950064US1 (ABANDONED)      08/548893         10/26/95   

US

   END919950064US2 (ABANDONED)      08/874220         06/13/97   

US

   END919950064US4 (ABANDONED)      09/471520         12/23/99   

US

   FIS919970207US3 (ABANDONED)      09/887443         06/25/01   

US

   FIS920030419US1 (ABANDONED)      10/708887         03/30/04   

US

   FIS920080147US1 (COMPLETED)      61/151861         02/12/09   

US

   YOR919930131US1 (ABANDONED)      08/339609         11/15/94   

US

   YOR919960073US2 (ABANDONED)      09/474895         9/21/99   

US

   YOR919990194US2 (ABANDONED)      09/833949         04/12/01   

US

   YOR920030190US4 (ABANDONED)      12/113195         04/30/08   

US

   YOR920030286US2 (ABANDONED)      11/860270         09/24/07   

BR

   END919990034BR1 (LAPSED)      PI00048828         10/17/00   

CA

   BUR920070098CA1 (ABANDONED)      2708207         02/11/09   

CZ

   YOR920000417CZ1 (ABANDONED)      20032834         04/17/02   

DE

   END919950013DE1 (ABANDONED)      96305563.7         07/30/96   

DE

   YOR919930131DE1 (ABANDONED)      96303162         05/03/96   

EP

   END920010002EP1 (ABANDONED)      2710134.4         01/30/02   

EP

   FIS920030039EP1 (ABANDONED)      3790123.8         11/25/03   

EP

   YOR919930131EP1 (ABANDONED)      96303162         05/03/96   

EP

   YOR920000417EP1 (ABANDONED)      2725722.9         04/17/02   

EP

   YOR920010216EP1 (ABANDONED)      2798367.5         12/19/02   

FR

   END919950013FR1 (ABANDONED)      96305563.7         07/30/96   

FR

   YOR919930131FR1 (ABANDONED)      96303162         05/03/96   

GB

   END919950013GB1 (ABANDONED)      96305563.7         07/30/96   

GB

   YOR919930131GB1 (ABANDONED)      96303162         05/03/96   

 

22 of 23



--------------------------------------------------------------------------------

HU

   YOR920000417HU1 (ABANDONED)      P0303965         04/17/02   

ID

   JP919980233ID1 (ABANDONED)      P991195         12/27/99   

IE

   END919950013IE1 (ABANDONED)      96305563.7         07/30/96   

JP

   BUR919990187JP1 (ABANDONED)      2001-077127         03/16/01   

JP

   END919950064JP1 (ABANDONED)      08-244424         09/17/96   

JP

   YOR919960073JP1 (ABANDONED)      09-255321         09/19/97   

JP

   YOR920000417JP1 (ABANDONED)      2002-584388         04/17/02   

KR

   END920010108KR1 (ABANDONED)      2005-7000414         07/22/03   

MY

   END919960134MY2 (ABANDONED)      PI20040409         02/23/98   

MY

   END920010108MY1 (ABANDONED)      PI20032531         07/04/03   

MY

   FIS920040098MY1 (ABANDONED)      PI20053735         08/10/05   

PCT

   BUR920050306PCT1 (COMPLETED)      US2007/067449         04/26/07   

PCT

   BUR920070098PCT1 (COMPLETED)      US2009/033723         02/11/09   

PCT

   BUR920070130PCT1 (COMPLETED)      US2009/042206         04/30/09   

PCT

   BUR920070214PCT1 (COMPLETED)      US2009/033724         02/11/09   

PCT

   BUR920080142PCT1 (COMPLETED)      US2009/052643         08/04/09   

PCT

   BUR920080451PCT1 (COMPLETED)      US2011/020913         01/12/11   

PCT

   END919950037PCT1 (ABANDONED)      08/6/10307         06/13/96   

PCT

   END920010002PCT1 (COMPLETED)      GB02/000415         01/30/02   

PCT

   END920010108PCT1 (ABANDONED)      EP03/007980         07/22/03   

PCT

   FIS920030039PCT1 (COMPLETED)      US03/37952         11/25/03   

PCT

   YOR920000417PCT1 (COMPLETED)      US02/12207         04/17/02   

PCT

   YOR920010216PCT1 (COMPLETED)      EP02/014911         12/19/02   

PH

   END920010002PH1 (ABANDONED)      1-2003-500704         01/30/02   

PH

   FIS920030039PH1 (ABANDONED)      1-2005-501893         11/25/03   

PH

   JP919980233PH2 (ABANDONED)      1-2004-000330         08/06/04   

PL

   YOR920000417PL1 (ABANDONED)      P368078         04/17/02   

SG

   FIS920030039SG1 (ABANDONED)      200506739-2         11/25/03   

TH

   BUR919990187TH1 (ABANDONED)      63612         02/16/01   

TH

   END919970112TH1 (ABANDONED)      53540         10/26/99   

TH

   END919990034TH1 (ABANDONED)      60621         09/22/00   

TH

   END920010002TH1 (ABANDONED)      71359         01/24/02   

TH

   END920010108TH1 (ABANDONED)      83846         07/17/03   

TH

   FIS920030039TH1 (ABANDONED)      90137         04/12/04   

TH

   FIS920040098TH1 (ABANDONED)      103108         08/10/05   

TH

   JP919980233TH1 (ABANDONED)      55840         02/18/00   

TH

   YOR920000417TH1 (ABANDONED)      72306         03/13/02   

TW

   YOR920030190TW1 (ABANDONED)      94109282         03/25/05   

END OF EXHIBIT J

 

23 of 23